     Case 2:19-cv-00600-KJM-EFB Document 4 Filed 09/09/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    TWYLLA TAUTAU,                                      No. 2:19-cv-600-KJM-EFB PS
11                        Plaintiff,
12              v.                                        FINDINGS AND RECOMMENDATIONS
13    KERN COUNTY I.H.S.S., RIVERSIDE
      COUNTY I.H.S.S., CALIFORNIA
14    DEPARTMENT OF CORRECTIONS,
      BAKERSFIELD POLICE
15    DEPARTMENT, KERN COUNTY
      SHERIFF’S DEPARTMENT, F.B.I.,
16
                          Defendants.
17

18

19          On August 6, 2020, the court screened plaintiff’s complaint pursuant to 28 U.S.C.

20   § 1915(e)(2). The court dismissed the complaint for failure to state a claim, explained the

21   deficiencies therein, and granted plaintiff thirty days in which to file an amended complaint to

22   cure the deficiencies. ECF No. 3. The order warned plaintiff that failure to file an amended

23   complaint could result in the dismissal of this action. The time for acting has passed and plaintiff

24   has not filed an amended complaint or otherwise responded to the court’s order.1 Thus, it appears

25   that plaintiff is unable to cure the defects in the complaint.

26          1
              Although it appears from the file that plaintiff’s copy of the order was returned, plaintiff
27   was properly served. It is the plaintiff’s responsibility to keep the court apprised of his current
     address at all times. Pursuant to Local Rule 182(f), service of documents at the record address of
28   the party is fully effective.
                                                        1
     Case 2:19-cv-00600-KJM-EFB Document 4 Filed 09/09/20 Page 2 of 2

 1          Accordingly, it is RECOMMENDED that this action be DISMISSED without prejudice
 2   for failure to state a claim as set forth in the August 6, 2020 order (ECF No. 3).
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 5   after being served with these findings and recommendations, any party may file written
 6   objections with the court and serve a copy on all parties. Such a document should be captioned
 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
 8   objections shall be served and filed within fourteen days after service of the objections. The
 9   parties are advised that failure to file objections within the specified time may waive the right to
10   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez
11   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
12   Dated: September 9, 2020.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
